Citation Nr: 0403971	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period prior to August 29, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to April 1969.
 
This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2002 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The May 2002 
rating decision granted the veteran service connection for 
his PTSD and assigned a 30 percent disability evaluation, 
effective July 30, 2001.  In August 2002, the RO granted the 
veteran a 50 percent disability evaluation, also effective 
July 30, 2001.  

Subsequent to these rating decisions, in a December 2002 
supplemental statement of the case, the RO increased the 
veteran's disability evaluation to 100 percent disabling, 
effective August 29, 2002.  In March 2003, the veteran 
submitted a statement, in lieu of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), in which he expressed his 
satisfaction with the 100 percent disability evaluation for 
the latter period, but asserted that the 100 percent 
disability evaluation should also be granted for the time 
period from the date of his grant of service connection (July 
30, 2001) through August 28, 2002.  As such, the veteran's 
claim for an increased evaluation remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  The veteran's PTSD has been productive of social and 
occupational impairment due to suicidal ideation, 
hallucinations, panic attacks, memory impairment, and sleep 
impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability evaluation 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The May and August 2002 
rating decisions appealed and the August 2002 statement of 
the case, as well as a December 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
evidence was needed to process his claim.  And, he was 
informed of the evidence needed, thereby apprising him of the 
criteria for establishing his entitlement to service 
connection for the condition at issue.  Likewise, the 
December 2001 letter to him, as well as additional 
correspondence, specifically notified him of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
While, in the December 2001 letter, the RO requested that he 
identify and/or submit the supporting evidence within 30 
days, the December 2001 letter also informed him that he had 
up to one year from the date of that letter to submit the 
additional evidence without fear of penalty.  Further, it 
already has been more than one year since that letter.  
Moreover, during the months since, the veteran has not 
indicated or otherwise suggested that he has any additional 
evidence to submit for consideration.  Obviously then, where 
no such evidence even exists, it need not be requested.  So, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
that the veteran has effectively waived any further 
notification under the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and 
private medical records have been obtained.  In addition, he 
has been afforded a VA examination.  He and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.

Note also that the RO apprised the veteran of the VCAA in a 
December 2001 letter, which was prior to the grant of service 
connection in May 2002.  So there was due process compliance 
with the holding and mandated sequence of events specified in 
a recent precedent decision.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims Lexis 11 (Jan. 13, 2004).  
In that decision, the court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id. at *24 - *29.  The AOJ in this case 
is the RO in Winston-Salem, and the RO did just that.  See 
VAOPGCPREC 8-2003 (where VA receives a notice of disagreement 
(that raises a new issue) in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue).  
Consequently, the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist has been satisfied and the case is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
on appeal stems from the initial grant of service connection 
and the assignment of a disability evaluation for the 
veteran's PTSD.

Historically, as previously discussed, the veteran was 
granted service connection for his PTSD in a May 2002 rating 
decision.  At that time, the RO assigned a 30 percent 
disability evaluation for his PTSD, effective July 30, 2001.  
The veteran submitted a notice of disagreement with the 
disability evaluation assigned for his PTSD in July 2002 and 
submitted additional medical evidence.  In August 2002, the 
RO issued another rating decision in which the veteran's 
disability evaluation was increased to 50 percent disabling, 
also effective July 30, 2001, as well as issued a statement 
of the case.  Following the submission of additional evidence 
in September 2002, the RO issued a supplemental statement of 
the case in December 2002, increasing the veteran's 
disability evaluation to 100 percent disabling, effective 
August 29, 2002.  In March 2003, the veteran perfected his 
appeal regarding his claim for an increased disability 
evaluation for the period prior to August 29, 2002.

The pertinent medical evidence of record consists of private 
medical records and a VA examination report.

A November 2001 letter from E. W. Hoeper, M.D. states that 
the veteran had been diagnosed with chronic PTSD and chronic 
major depression.  According to Dr. Hoeper, the veteran 
reported that he was married for 33 years and that he had 
worked for the Postal Service for 31 years.  He also reported 
that he had been wounded twice in Vietnam.  The veteran 
complained of nightmares twice a month, panic attacks about 
once a month, and reduced sleep of approximately 3 to 4 hours 
per night.  He also complained of experiencing 
hypervigilance, a hyperstartle response, and a fear of having 
people standing behind him.  He related that he did not 
socialize due to anxiety, had daily intrusive thoughts, and 
that he had a poor memory, particularly for recent events.  
He also related that he had auditory hallucinations, such has 
hearing his name called, hearing cars drive up, and hearing 
noises in the house, when there was no one present.  He also 
reported visual hallucinations, such as seeing shadows moving 
out of the corner of his eye, again when no one was present.  
Dr. Hoeper noted that the veteran angered easily and was 
constantly depressed, without energy or interest, and felt 
helpless.  He also noted that the veteran had suicidal 
thoughts.  Dr. Hoeper opined that the veteran could not 
sustain social relationships and had difficulty sustaining 
work relationships.  A Global Assessment of Functioning (GAF) 
score of 40 was assigned.

In March 2002, the veteran was afforded a VA examination.  
The veteran related that he was a reclusive person, who 
stayed to himself, but that he worked and was married.  He 
complained that he had difficulty falling asleep and that he 
had nightmares about three times per month.  He also 
complained of a poor memory, intrusive thoughts, and 
flashbacks about twice a month.  He related that he was 
anxious, easily startled, and hypervigilant of his 
surroundings.  He also related that he was uncomfortable in 
crowds, irritable, and easily angered.  He stated that there 
were certain things on television that he could not watch 
because they were too upsetting.   He denied having attempted 
suicide and having experienced panic attacks.  He also stated 
that he received treatment from a private psychiatrist and 
took medication for his PTSD.  The veteran and the VA 
examiner reviewed his military history and stressors.  The 
veteran reported that he worked for the Postal Service for 32 
years as a letter carrier and planned to work for another 
year.  He also reported that his wife died the previous 
month, and that his social activities consisted of shores 
around the house.  He stated that he lived with family, did 
not have any hobbies, and that he had friends at work, but 
not outside of work.

Mental status examination showed that the veteran was alert, 
cooperative, and oriented.  He was well groomed.  His mood 
was tense but friendly and his affect was appropriate.  There 
was no evidence of bizarre motor movements.  The VA examiner 
noted that the veteran had nightmares, occasional flashbacks, 
and intrusive thoughts.  There was no evidence of homicidal 
or suicidal ideation, delusions, or hallucinations.  There 
was also no evidence of ideas of reference or suspiciousness.  
His remote and recent memory was good.  His insight and 
judgment were adequate.  The VA examiner noted that the 
veteran re-experienced his stressor events in dreams, 
flashbacks, and intrusive thoughts, despite attempts to avoid 
thinking about the events or reminders of the events.  He had 
decreased interest in hobbies and social activities.  The VA 
examiner also noted that the veteran was detached and 
estranged from others and that his feelings were numb.  In 
addition, the veteran had sleep impairment and was irritable, 
with outbursts of anger.  The veteran was anxious, 
hypervigilant, and easily startled.  The VA examiner opined 
that the veteran's problems interfered with his work and 
social activities, as well as caused the veteran some 
distress.  The diagnosis was PTSD.  A GAF score of 60 was 
assigned for moderate symptoms and difficulty with social and 
occupational functioning.

A July 2002 letter from Dr. Hoeper states that he treated the 
veteran again in June 2002.  At that time the veteran 
reported that he had nightmares four to five times per month 
and did not sleep at night.  Dr. Hoeper also indicated that 
the veteran reported that he startled easily, which caused 
panic attacks.  The veteran also reported daily intrusive 
thoughts, hypervigilance, and auditory and visual 
hallucinations.  He related that he angered easily.  He also 
reported that he had to frequent vacations due to the stress 
of work and worsening PTSD symptoms.  Dr. Hoeper noted that 
the veteran was less depressed and had more energy.  He also 
noted that the veteran could not sustain social relationships 
and barely sustained work relationships due to his PTSD.  The 
diagnoses were chronic PTSD and chronic major depression and 
a GAF score of 35 was assigned.

A September 2002 letter from Dr. Hoeper states that he 
treated the veteran in August 2002.  According to Dr. Hoeper, 
the veteran's PTSD symptoms had worsened such that he felt 
that the veteran should discontinue working.  Dr. Hoeper 
indicated that the veteran complained of frequent nightmares 
and difficulty sleeping more than 2 to 4 hours per night.  
The veteran was noted as being agitated and angry.  The 
veteran related experiencing panic attacks and auditory and 
visual hallucinations.  Dr. Hoeper noted that the veteran's 
medication had been changed to help him sleep and for the 
hallucinations and anxiety.  Dr. Hoeper opined that the 
veteran's PTSD rendered him permanently and totally disabled 
and unemployable, as the veteran was unable to sustain social 
or work relationships.  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2002).  Prior to August 29, 2002, 
the veteran's PTSD was assigned a 50 percent disability 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  A 50 percent disability evaluation is assigned 
under this Code for occupational and social impairment due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  For the next higher 
70 percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.   A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for a 100 percent rating for the time period 
prior to August 29, 2002.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Upon reviewing the rating criteria in relation to the 
veteran's PTSD symptomatology, the Board finds that the 
veteran's disability is more severe than was evaluated and 
that a 100 percent disability evaluation is warranted under 
the rating criteria.   The objective medical evidence of 
record indicates that the veteran was totally and permanently 
impaired in his social and occupational functioning.  In this 
regard, the Board notes that Dr. Hoeper repeatedly indicated 
that the veteran's severe PTSD symptomatology of flashbacks, 
anxiety, and irritability, as well as nightmares, social 
isolation, and insomnia rendered the veteran unable to 
sustain any social relationships.  Furthermore, despite the 
veteran's unimpaired judgment and insight, the veteran had 
outbursts of anger, hypervigilance, suicidal thoughts, and a 
history of auditory hallucinations, which interfered with his 
employment.  Of particular interest, the Board notes that the 
veteran's symptoms, including intrusive thoughts, 
hyperstartle response, nightmares, insomnia, and panic 
attacks, were present from November 2001, and continued, 
without any evidence of improvement, through the present.  
Likewise, in November 2001, Dr. Hoeper found that the 
veteran's GAF score was 40, which is suggestive of the same 
level of impairment noted in August 2002, wherein a GAF score 
of 35 was assigned.  GAF scores of 31 to 40 are indicative of 
some impairment in reality testing or communication or major 
impairment in work or school, family relations, judgment, 
thinking, or mood, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  As such, the Board finds that the veteran's PTSD 
more closely approximates a 100 percent disability evaluation 
under Diagnostic Code 9411. 

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 100 percent for PTSD under the 
rating criteria.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 100 percent disability evaluation for 
PTSD is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



